Maiorano v JPMorgan Chase & Co. (2015 NY Slip Op 00635)





Maiorano v JPMorgan Chase & Co.


2015 NY Slip Op 00635


Decided on January 27, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 27, 2015

Tom, J.P., Acosta, Saxe, Moskowitz, Feinman, JJ.


14044N 304752/11

[*1] Angelina Maiorano, Plaintiff-Respondent,
vJPMorgan Chase & Co., Defendant-Appellant.


White Fleischner & Fino, LLP, New York (Jennifer L. Coviello of counsel), for appellant.
Ruta, Soulios & Stratis LLP, New York (Joseph A. Ruta of counsel), for respondent.

Order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered July 9, 2013, which, to the extent appealed from as limited by the briefs, granted plaintiff's motion for sanctions for spoliation of a surveillance video recording, unanimously affirmed, without costs.
Plaintiff established that defendant's failure to take affirmative steps to preserve the surveillance video recorded on the day she tripped and fell in its bank constituted spoliation of evidence (see Malouf v Equinox Holdings, Inc., 113 AD3d 422 [1st Dept 2014]). The record demonstrates that, although this
action was not commenced until more than a year after the accident, defendant was on notice on the day of the accident that the surveillance video footage might be needed for future litigation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2015
CLERK